Mr. Chief Justice Merouk
delivered the opinion of the Court,
This contention .is whether Philip Coleman’s will disposed of - his whole estate ? In the introductory part thereof he clearly expresses his intention to dispose of the whole. He says, “And as to my worldly estate, and all the propertjn real, personal and mixed, of which I shall die seised and possessed, or to which I shall be entitled at the time of my death, I devise, bequeath and dispose thereof, in the following manner, to wit.” Language more explicit and comprehensive, evincing an intention to dispose of all his property could not be used. It is true, notwithstanding all this the testator may, by apt words or by clear inference, have refrained from disposing of all his estate.
No words following, expressly indicate an intention to dispose of anything less than his whole property. Are there any words therein from which a limitation or exception may reasonably be implied ?
After directing that all his debts shall be paid, he gives to his wife three hundred dollars of his personalty, and one third of his real estate during her life. Then he gives “to his granddaughter, Mabel M. Coleman” (the appellee), “only surviving daughter of my son, Peter Coleman, deceased, three hundred dollars.” In the next, and only remaining devise, he gives “ to my daughters, Mary C. Miller, wife of Noah S. Miller; Peoebe J. Pile, wife of George A. Pile; Matilda S. Coleman, Annie E. Coleman and Maggie V. Coleman, equal shares of my personal, real or mixed estate.”
Considering the whole will there is no reason to infer that the testator inadvertently omitted from this paragraph the name of his granddaughter. He had just given to her by name a specific legacy, but had withheld all such legacies from his daughters. He then proceeded to give to his daughters only, carefully excluding his granddaughter therefrom.
It is contended, however, inasmuch as the testator in the last paragraph does not in express words say he disposes of all his residuary estate, it does not pass. Why not? The plain import of the words is such as to reasonably and presumptively *467pass all his remaining property. This paragraph, however, does not stand by itself alone. It must be read in-connection with the introductory part of the will. He therein expressly declares his intention to dispose of all his property. No subsequent words modify or change that intention. His daughters were one degree nearer to him than his granddaughter was. He had an undoubted right to discriminate between them. He did so for reasons satisfactory to himself.
When a will is executed the natural and reasonable presumption is that the testator does not intend to die intestate as to any part of his property: Leigh v. Savidge, 1 McCarter (N. J.), 124; Gilpin v. Williams, 17 Ohio St., 396; Gourley v. Thompson, 2 Snead, 387; Jarnagin v. Conway, 2 Humph., 50; Boyd v. Latham, Busb. (N. C.) Law, 365, cited in notes to 2 Williams on Executors, 1088; Appeal of Board of Missions, 91 Pa. St., 507.
In the interpretation of wills it is one of the general rules that all the parts thereof are to be construed in relation to each other, so, if possible, as to form one consistent whole. The intent of the testator is to be deduced from the language of the will taken'as a whole. The inquiry is not necessarily limited to a consideration of the particular devises, but includes the whole instrument. Hence, when the language in a specific devise by itself alone might give a life estate only, yet, as was declared by Mr. Justice Duncan in Cassel v. Cooke, 8 S. & R., 289, the words “ worldly estate in the beginning of a will, though not of themselves sufficient to pass a fee, are always carried down to the devising clause, to show the intention.” Harden v. Hays, 9 Pa. St., 151, and McCollough v. Gilman, 11 Id., 370, declare the same rule substantially.
The conclusion to which we have come does not exclude the grandchild from participating in the estate of the testator. It merely recognizes and declares the distinction which he made between her portion and the portions of his daughters in disposing of his whole “ worldly estate : ” Raudenbach’s Appeal, 87 Id., 51.
It follows the Auditor was right in his first report, and the learned judge erred in decreeing otherwise. The assignments of error are sustained.
Decree reversed at the costs of the appellee, and record remanded with instructions to decree distribution conformably with this opinion.